Filed 11/25/14 P. v. Jackson CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE

THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                       A141845
JESSE CEDRIC JACKSON,
                                                                         (Napa County
         Defendant and Appellant.                                         Super. Ct. No. CR168884)



         Jesse Cedric Jackson was charged in an information with the felony offenses of
felon in possession of a firearm (Pen. Code, § 29800, subd. (a)(1)), possession of
ammunition by prohibited person (Pen. Code, § 30305, subd. (a)), and possession of a
concealed firearm within a vehicle (Pen. Code, §§ 25400, subd. (a)(1), 25400, subd.
(c)(1)). It was also specially alleged, in pertinent part, that Jackson had suffered a prior
conviction for the felony offense of dissuading a witness with force or express or implied
threat of force or violence (Pen. Code, § 136.1, subd. (c)(1)), within the meaning of the
“Three Strikes” law (Pen. Code, § 667, subds. (b)-(i)). Jackson pleaded not guilty to the
charges and denied the special allegations.
         Before changing his plea, Jackson sought to suppress the firearm and ammunition
that were the basis for the charges and inculpatory statements he made to the police
admitting his possession as an felon of an unloaded gun and ammunition. After a
contested hearing, the trial court denied Jackson’s motion to suppress. The court found
that Napa City Police Officer Tom Helfrich was acting within his legal authority as part
of a DUI patrol when he stopped the vehicle Jackson was driving within a short


                                                             1
proximity of the border of the counties of Napa and Solano; the officer’s observations
were sufficient to detain and arrest Jackson for driving under the influence; and either the
inventory search theory or the probable cause theory supported the search of the vehicle
Jackson was driving leading to the discovery of the firearm and ammunition.
       At the ensuing change of plea proceeding, Jackson pleaded no contest to the
felony offense of felon in possession of a firearm and admitted having sustained a prior
strike conviction in violation of Penal Code section 136.1, subdivision (c)(1), for
dissuading a witness with force or express or implied threat of force or violence. All
other counts and special allegations were dismissed. In his written plea agreement,
Jackson indicated that he understood the maximum state prison sentence that could be
imposed was 32 months (the lower term of 16 months doubled for the prior strike
conviction), but the court would consider both a Romero motion (People v. Superior
Court (Romero) (1996) 13 Cal.4th 497) to strike his prior strike conviction and a request
for probation.
       Before sentencing, the probation department submitted a report recommending
that the court impose a state prison term based, in pertinent part, on Jackson’s criminal
record dating back about 24 years since 1990, which included California convictions
based on charges of the felony offense of dissuading a witness with force or express or
implied threat of force or violence (Pen. Code, § 136.1, subd. (c)(1)), the misdemeanor
offense of making criminal threats (Pen. Code, § 422), misdemeanor and felony offenses
of infliction of corporal injury on specified persons (Pen. Code, §§ 273.5, 273.5, subd.
(a)), and misdemeanor and felony convictions for assault with deadly weapon or
instrument other than a firearm (Pen. Code, § 245, subd. (a)(1)). His last conviction
occurred in 2008 based on a charge of the felony offense of failing to register under the
Sex Offender Registration Act (Pen. Code, §§ 290, 290.013). While Jackson was living
in Wisconsin, he sustained convictions based on charges of third degree sexual assault
and resisting or obstructing an officer in October 2005, and resisting or obstructing an
officer in October 2007. According to law enforcement officers in Wisconsin, in 2008
Jackson was terminated from probation for noncompliance. As of March 2014, Jackson


                                             2
was not on probation in Wisconsin but he had an active warrant for failing to maintain
compliance with that state’s sex offender registry, which affected only adjoining states.
       At sentencing, the trial court indicated it had read and considered the probation
department’s report, Jackson’s written statement in mitigation and Romero motion, and
then heard argument from both counsel. The court explained its reasons for denying the
Romero motion and necessarily finding that Jackson was not eligible for probation. The
court commented that Jackson’s criminal record “certainly shows a number of violent
acts in the ‘90s. There is a time where there’s a bit of a gap, but then we have the third
degree sexual assault out of Wisconsin that comes a little bit later. And when I look at
the whole picture I can’t find that he falls outside the spirit of the Three Strikes law. [¶]
In particular, you have that history of violence. . . . [T]he current case is significant to me
to the extent that he’s in possession of a firearm. . . .” The court imposed the promised
prison sentence of 32 months, and awarded credit for time served of 232 days.
       Jackson’s appellate counsel has filed a brief asking us to independently review the
record under People v. Wende (1979) 25 Cal.3d 436 (Wende). As required under People
v. Kelly (2006) 40 Cal.4th 106, 124, we affirmatively note that appellate counsel has
informed Jackson of his right to file a supplemental brief and he has not filed such a brief.
We have independently examined the entire record in accordance with Wende, and agree
with appellate counsel that there are no issues warranting further briefing. We see no
error or abuse of discretion in the trial court’s ruling denying Jackson’s motion to
suppress evidence. We also see no error or abuse of discretion in the trial court’s refusal
to strike Jackson’s prior strike conviction and impose the promised term of
imprisonment.
                                       DISPOSITION
       The judgment is affirmed.



                                                   _________________________
                                                   Jenkins, J.



                                               3
We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                            4